Citation Nr: 1748854	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Air Force from March 1986 to January 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in St. Petersburg, Florida, that denied an increased rating for the Veteran's service-connected tinea versicolor of the left shoulder and left side of back.

In September 2016, the Board decided the issue of entitlement to an increased rating for tinea versicolor and also determined that TDIU had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU was remanded for further evidentiary development.  


FINDING OF FACT


The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his service-connected skin condition.

In an August 2016 appellate brief, the Veteran's former representative asserted that the statement by the September 2015 VA examiner on whether the Veteran's skin condition impacted his ability to work was inconsistent.  The former representative asserted that consideration should be given to the fact that the Veteran took over-the-counter medication to treat his skin condition.  The former representative also noted that the VA examination was to have been during the summer when the condition was at its worst, but was instead given at the end of the summer when the weather had started to cool down.  Finally, the former representative also asserted that the September 2015 VA examiner did not have any particular expertise, experience, training, or competence in commenting on medical field disorders.  

The Veteran was afforded a new VA examination in February 2017 by a different VA examiner.  This VA examination clarified whether the Veteran's skin conditions impacted his ability to work.  This VA examination took into account the Veteran's lay statements about his symptoms and the Veteran's statements that his tinea versicolor scalp lesions were most visible during the summer.  The Board finds that, as a whole, the February 2017 VA examination and other VA examinations mentioned herein are adequate for determining the Veteran's TDIU claim because they are fully descriptive, and take into account the Veteran's complaints of symptoms.  Additionally, in regard to the claims of incompetency of the September 2015 VA examiner, the Board notes that VA examiners are presumed competent in the absence of clear evidence to the contrary.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) and the Veteran's former representative did not provide any specific argument as to why he believed the September 2015 VA examiner to be not competent.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran contends that he is entitled to a TDIU due to his service-connected tinea versicolor.  
In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's only service-connected disability is tinea versicolor, which is rated 10 percent from September 2, 2008.  Therefore, at no time during the appeal period has the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.  

Initially, the Board notes that the Veteran was asked to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, as the Veteran did not return the form, the Board will to look to other evidence of record to determine whether a TDIU claim is warranted.  

On September 2008 VA examination, tinea versicolor was diagnosed.  It was noted that the Veteran had some discoloration on the left cheek with sparing trunk and extremities, and the course of the condition was intermittent and cosmetically bothersome.  There were no systemic symptoms, active lesions, or evidence of benign neoplasms.  The examiner noted that the Veteran's history and clinical findings were suggestive of tinea versicolor, which had responded adequately to topical antifungal creams.  It was also noted that his current discolored patches on the left cheek seemed non-active, and that this might be due to the fact that he was being treated with topical medication at that time.  In terms of functional impairment, the examiner noted that the Veteran was not currently working, but was searching for a job and concerned that his skin rash might be detrimental to his success in obtaining a good job.  There were no functional disabilities reported.  

On January 2013 VA examination, tinea versicolor was again diagnosed.  The Veteran reported that he had a longstanding history of tinea versicolor and experienced flare-ups in warm, humid weather (summertime).  The Veteran's skin condition was more noticeable after sun exposure.  The VA examiner noted multiple dark brown patches with sharp edges with scaling on the upper chest.  The Veteran stated that he got dark patches on his back, underarms, upper arms, chest, and neck during flare-ups.  The Veteran used antifungal creams to help with his condition.  It was noted that the Veteran's skin condition did not impact his ability to work.  

On September 2015 VA examination, eczema and tinea versicolor were diagnosed.  The examiner stated that these conditions did not impact the Veteran's ability to work, noting that he was currently working as a day laborer for a temporary agency.  The examiner acknowledged the Veteran's statements, which were to the effect that he felt his skin condition kept him from being able to get professional work using his Master's degree in business, and stated that the physical examination conducted was not consistent with the Veteran's statements.  The examiner noted that the Veteran did not have any active lesions that would cause any degree of disfigurement to the head, face, neck, or any part of the body, and stated that the Veteran did not have any signs of tinea versicolor at that time.  The examiner further stated that the Veteran had admitted to not seeking professional treatment for his skin condition since his last VA examination in 2013, and that his records showed he had not been treated with a steroid for his skin conditions since 2009.  The examiner also noted that the examination was being conducted at the end of the summer; therefore, if he had an active condition, it would be expected that lesions would be visible at that time.  The VA examiner concluded that it would be very difficult to state that the Veteran had the condition of tinea versicolor at the time because he had no signs of the condition and had not been treated for the condition in more than six years.

The Veteran was given another VA examination in February 2017 to clarify whether his tinea versicolor impacted his ability to work.  The Veteran reported that he did not have tinea versicolor lesions of either scalp, left shoulder, or left side of back at that time.  He reported that his tinea versicolor usually involved his scalp only and not his left shoulder or left side of his back.  The VA examiner did not see any tinea versicolor lesions.  The VA examiner reported that the Veteran's skin condition did not impact his ability to work.  

Aside from the VA examinations, VA treatment records also reveal the Veteran's work history.  In October 2013, the Veteran reported that he had difficulty finding a job due to his criminal conviction in 2006.  In February 2006, he was sentenced to 2 years house arrest and 7 years of probation.  In an October 2015 VA social work consultation, it was noted that the Veteran was working for a temporary agency and was sent to many blue collar jobs.  He had an MBA in business administration and the last 8 to 9 years.  It was also noted that the Veteran had been on probation and house arrest.  In 2016, VA treatment records showed that the Veteran was a construction worker.  An August 2016 VA oncology consultation note revealed that the Veteran was a machine operator and did 12-hour work shifts.  However, in a September 2016 VA treatment record, it was revealed that the Veteran had been diagnosed with colon cancer and was not expected to work for at least one year because of the chemotherapy treatment.  The Veteran was unemployed in September 2016.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  As a whole, the VA examinations of record have taken into account the Veteran's lay history and lay statements about his symptoms.  In September 2008, the symptoms of the Veteran's tinea versicolor included some discoloration on the left cheek and sparing trunk and extremities.  There were no active lesions and no evidence of benign neoplasms.  In January 2013, the Veteran had multiple dark brown patches with sharp edges with scaling on the upper chest.  He used antifungal cream to help with the symptoms.  However, during the September 2015 and February 2017 VA examinations, the Veteran did not have tinea versicolor lesions.  Thus, it appears that the Veteran's skin condition was not severe, but cosmetic in nature.  There was no other evidence that the Veteran's disability prevented him from getting a job or working.  The VA examinations show that the Veteran's skin condition has not impacted his ability to work.  

Additionally, the reason that the Veteran was unemployed in September 2016 was not due to his service-connected tinea versicolor, but due to the fact that he had to undergo chemotherapy treatment for his cancer.  Furthermore, the other periods of unemployment and failure to successfully obtain a position utilizing his MBA seem to be due to the fact that the Veteran had a criminal conviction and was under house arrest and probation.  These circumstances made it difficult for the Veteran to obtain steady work.  However, in 2015, it was noted that the Veteran was working for a temporary agency and got many blue collar jobs.  As such, the Veteran is not unable to maintain substantially gainful employment due to his service-connected disability.  Further, the hindrance in finding a position that utilizes his education and training is more likely than not due to his criminal conviction.  

The Board acknowledges the Veteran's lay statements about not being able to work due to the symptoms caused by his tinea versicolor.  Although the Veteran is competent to report signs or symptoms of a disability, the Board accords greater weight to the medical opinions regarding the functional impairment caused by the Veteran's disabilities due to the examiners' objective findings which are supported by the other evidence in the record as well as their knowledge and experience in the field.  Therefore, as explained above, the evidence refutes the Veteran's statements that he is unemployed due to his disability.  

As such, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  The preponderance of the evidence is against a finding that the Veteran is unemployable.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  


ORDER

Entitlement to a TDIU is denied.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


